


Exhibit 10.1
THE PROGRESSIVE CORPORATION


2015 EQUITY INCENTIVE PLAN


SECTION 1. Establishment; Definitions.


(a)The Progressive Corporation, an Ohio corporation (the “Company”), hereby
establishes an incentive compensation plan for key employees, to be known as
“The Progressive Corporation 2015 Equity Incentive Plan,” as set forth in this
document. The Plan permits the grant of Restricted Stock Units, Restricted
Stock, Stock Options, Stock Appreciation Rights and Dividend Equivalents to key
employees of the Company and its Subsidiaries and Affiliates. The purpose of the
Plan is to enable the Company to attract, retain, motivate and reward key
employees of the Company and its Subsidiaries and Affiliates and strengthen the
mutuality of interests between such key employees and the Company's shareholders
by offering such key employees equity or equity-based incentives.


(b)For purposes of the Plan, the following terms shall have the meanings set
forth below:


“10% Participant” has the meaning assigned to it in Section 8(b)(i).


“2010 Plan” means the Company’s 2010 Equity Incentive Plan, as amended from time
to time.


“Affiliate” means any entity (other than the Company and its Subsidiaries) that
the Company, directly or indirectly, controls, is controlled by or is under
common control with, determined by the possession of the power to direct or
cause the direction of management or policies of such entity (through ownership
of securities, by contract or otherwise).


“Award” means any award of Restricted Stock Units, Restricted Stock, Stock
Options, Stock Appreciation Rights or Dividend Equivalents under the Plan.


“Award Agreement” means a written or electronic agreement or grant certificate
setting forth the terms and conditions applicable to an Award granted to a
Participant under the Plan.


“Award Installment” means, (i) if an Award consists of multiple installments,
each with a separate Vesting Date, Expiration Date and/or other unique term or
condition, any one of such installments, or (ii) if the Award consists of a
single installment, then the entire Award.


“Board” means the Board of Directors of the Company.


“Cause” means, unless otherwise determined by the Committee and stated in the
Award Agreement for any Award: a felony conviction of a Participant or the
failure of a Participant to contest prosecution for a felony; a Participant’s
willful misconduct or dishonesty, any of which, in the judgment of the
Committee, is harmful to the business or reputation of the Company or any
Subsidiary or Affiliate; or any material violation of any of the provisions of a
Code of Conduct, or any confidentiality agreement, non-solicitation agreement,
or other agreement between the Participant and the Company.


“Change in Control” means the happening of any of the following events:
(i)An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) any
acquisition by any entity pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (iii) of this definition); or
(ii)A change in the composition of the Board such that the individuals who, as
of the Plan Effective Date, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that, for purposes of this definition, any individual who becomes a
member of the Board subsequent to the Plan Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be considered as a member of the Incumbent
Board; or
(iii)The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock (or, for a noncorporate entity, equivalent
securities) and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or, for a
noncorporate entity, equivalent securities), as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then outstanding shares of common stock (or, for a
noncorporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination, and (3) at least a majority of the members of the
board of directors (or, for a noncorporate entity, equivalent body or committee)
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
(iv)The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
In addition, in all cases the foregoing definition is intended to satisfy the
definition of a change in the ownership of the Company, a change in effective
control of the Company, or a change in the ownership of a substantial portion of
the Company’s assets, each, as applicable, as defined in, and determined in
accordance with, Section 409A.


“Change in Control Price” means the Fair Market Value of the Stock on the New
York Stock Exchange Composite Index on the last full trading day immediately
preceding the occurrence of the Change in Control.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, and all regulations promulgated thereunder.


“Code of Conduct” means the Company’s Code of Business Conduct and Ethics, Chief
Executive Officer/Senior Financial Officers Code of Ethics, or any other Company
code or standards of conduct applicable to the Participant from time to time.


“Committee” means the Compensation Committee of the Board or a subcommittee of
that committee.


“Company” means The Progressive Corporation, an Ohio corporation, or any
successor corporation (which, following a Change in Control where the Company
becomes a wholly-owned Affiliate of another Person, shall mean the ultimate
parent entity of such Person (if such Person is not the ultimate parent
entity)(the “New Company”)).


“Disability” means, unless otherwise provided in an Award Agreement, permanent
and total disability as determined under the Company’s long-term disability plan
applicable to the Participant.


“Disqualification Date” means the earliest date as of which the Participant
engaged in any Disqualifying Activity, as determined by the Committee.


“Disqualifying Activity” means any of the following acts or activities:


(i)    directly or indirectly serving as a principal, shareholder, partner,
director, officer, employee or agent of, or as a consultant or advisor or in any
other capacity to, any business or entity which competes with the Company or its
Subsidiaries or Affiliates in any business or activity then conducted by the
Company or any of its Subsidiaries or Affiliates to any extent deemed material
by the Committee, without the Company’s prior written consent; or


(ii)    any disclosure by the Participant, or any use by the Participant for his
or her own benefit or for the benefit of any other person or entity (other than
the Company or its Subsidiaries or Affiliates), of any confidential information
or trade secret of the Company or any of its Subsidiaries or Affiliates without
the prior written consent of the Company; or


(iii)    any material violation of any of the provisions of any Code of Conduct
or any agreement between the Participant and the Company, as determined by the
Committee; or


(iv)    making any other disclosure or taking any other action which is
determined by the Committee to be materially detrimental to the business,
prospects or reputation of the Company or any of its Subsidiaries or Affiliates;
or


(v)    the Participant fails, in any material respect, to perform his or her
assigned responsibilities as an employee of the Company or any of its
Subsidiaries or Affiliates, as determined by the Committee, after consulting
with the Chief Executive Officer or the Chief Human Resources Officer.


The ownership of less than 2% of the outstanding voting securities of a publicly
traded corporation which competes with the Company or any of its Subsidiaries or
Affiliates shall not constitute a Disqualifying Activity.


“Dividend Equivalent” means an amount equal to a cash dividend paid or the fair
market value of property distributed by the Company in respect of one share of
Stock.


“Eligible Persons” has the meaning assigned to it in Section 4.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Expiration Date” means the date upon which an Award, or any portion thereof, is
scheduled to expire or terminate if not exercised or vested prior thereto, as
determined by the Committee and set forth in the related Award Agreement.


“Fair Market Value” means, as of any given date, the average of the high and low
quoted selling price of the Stock on such date on the New York Stock Exchange
or, if no such sale of the Stock occurs on the New York Stock Exchange on such
date, then such mean price on the next succeeding day on which the Stock was
traded on that Exchange. If the Stock is no longer traded on the New York Stock
Exchange, then the Fair Market Value of the Stock shall be determined by the
Committee in good faith.


“Good Reason” means, on or after the date of a Change in Control, and subject to
the notice and cure provisions contained in Section 11 below:


(i)     any significant diminution in the individual’s duties, position
(including status, title and reporting requirements), authority, or
responsibilities;


(ii)     a decrease, as compared with the 6 months immediately preceding the
Change in Control, in any of the Participant’s salary, rate of pay, cash bonus
opportunity, allotted vacation time, the value of annual time-based and
performance-based (if applicable) equity awards, or the prompt reimbursement of
appropriate business expenses as set forth in the Company’s policies immediately
prior to the Change in Control (or a reasonable replacement policy);


(iii)     requiring the Participant to be based at an office location other than
the location at which he or she was based immediately prior to the Change in
Control if the change in office location would increase the Participant’s
commute (using the most direct, commonly traveled route) by greater than 50
miles; or


(iv)     denying the Participant the right to participate in savings, retirement
and welfare benefit plans on the same basis (or a substantially similar basis)
as is available to other similarly situated employees, subject to legal
requirements (including ERISA requirements).


“Incentive Stock Option” means any Stock Option intended to be and designated as
an “Incentive Stock Option”, which satisfies the requirements of Section 422 of
the Code or any successor section thereto.


“Non-Employee Director” shall have the meaning set forth in Rule 16b-3(b)(3)(i)
promulgated by the Securities and Exchange Commission under the Exchange Act, or
any successor definition adopted by the Commission.
    
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.


“Option Exercise Price” means the price at which a share of Stock may be
purchased by a Participant pursuant to the exercise of an Option, as determined
by the Committee and set forth in the related Option Award Agreement.


“Option Installment” means an Award Installment of Stock Options.


“Option Term” means the period commencing on the grant date of a Stock Option
and terminating on the Expiration Date of such Option.


“Outside Director” shall have the meaning set forth in Section 162(m).


“Participant” means any individual who received and holds an outstanding Award
granted under the Plan.


“Performance-Based Award” means any Award that by the terms of the related Award
Agreement is subject to vesting, in whole or in part, upon the Committee’s
certification of the achievement of Performance Goals established by or under
the direction of the Committee and set forth in the related Award Agreement,
which, unless otherwise determined by the Committee, shall be Awards intended to
qualify as performance-based compensation under Section 162(m)(4)(C) of the Code
(“Performance-Based Compensation”).


“Performance Goals” means the performance goals selected and established by the
Committee with respect to any Performance-Based Award, which shall be based on
objective criteria relating to one or more of the following measures: revenues;
premiums (written, net, earned, per policy or per vehicle); expense levels; cost
control or cost savings levels; combined ratio (target, weighted, variation from
target, or cohort (expected lifetime combined ratio for a group of policies
commencing during a specified time period)); return on shareholder equity,
revenue or capital (including return on total capital or return on invested
capital); policies in force; policy renewals; policy life expectancy; vehicles
insured; drivers insured; earned car years; market share; physical damage earned
car years; investment income; investment returns; net realized gains; net
income; comprehensive income; shareholder equity; net book value per share;
total shareholder return; or value of a share of Stock.
Performance Goals (i) may be measured company-wide or on the basis of a
Subsidiary, a Significant Subsidiary, a segment, a business unit, a product
line, a product, or any combination thereof, (ii) may reflect absolute
performance or a relative comparison of performance to results in other periods,
to a target, to a peer group of entities, to an index, or to another external
measure, and (iii) may be measured on an aggregate or a per share basis. With
respect to investment performance, such Performance Goals may also (a) be
measured by reference to a specific portion of a portfolio or assets under
management and (b) reflect risk adjustment and/or the benefit of any state
premium tax abatements attributable to the investment portfolio(s) or
investment(s) that is the subject of such goals.
At the time the Committee establishes Performance Goals for Performance-Based
Awards (or otherwise within the time period permitted under Section 162(m), to
the extent Performance-Based Awards to which the Performance Goals relate are
intended to qualify as Performance-Based Compensation), the Committee may
provide in the related Award Agreement for the exclusion from any one or more
applicable periods of the impact of extraordinary, unusual and/or non-recurring
items to the extent permitted by Section 162(m), including, without limitation,
(u) any act of God or nature that adversely affects the Company’s business
operations for a significant period of time, (v) any profit, loss or expense
attributable to acquisitions or dispositions of stock, assets or any other
portion of a business, (w) operating or financial results attributable to the
operations of an entity or business acquired or disposed of by the Company, (x)
gains or losses due to litigation or settlements, (y) all other items of gain,
loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence, and (z) such other items as may be permitted by
Section 162(m) of the Code and any amendments, revisions or successor provision
thereto. Unless expressly determined by the Committee at the time the
Performance Goals for an Award are established and stated in the related Award
Agreement, the satisfaction of any Performance Goals shall be determined by
eliminating the impact of any change in accounting rules which becomes effective
following the time such Performance Goal is established.


“Plan” means The Progressive Corporation 2015 Equity Incentive Plan, as amended
from time to time.


“Plan Effective Date” has the meaning specified in Section 15 of this Plan.


Qualified Retirement” means, unless otherwise determined by the Committee in any
Award Agreement, any termination of a Participant’s employment with the Company
or its Subsidiaries or Affiliates for any reason (including death, but excluding
an involuntary termination for Cause) that (a) qualifies as a “separation from
service” within the meaning of Section 409A, and (b) occurs on or after the
first day of the calendar month in which both of the following conditions are
scheduled to be satisfied:
        
(i)    the Participant is 55 years of age or older; and


(ii)    the Participant has completed at least fifteen (15) years of service as
an employee of the Company or its Subsidiaries or Affiliates.


“Qualified Retirement Date” means the date as of which a Participant’s
employment with the Company or its Subsidiaries or Affiliates terminates
pursuant to a Qualified Retirement.


“Qualified Retirement Eligibility Date” means the first day of the calendar
month in which the Participant is scheduled to satisfy the age and
years-of-service requirements for a Qualified Retirement.
“Restricted Stock” means shares of Stock granted pursuant to Section 7.


“Restricted Stock Unit” or “Unit” means the contractual right awarded pursuant
to Section 6.


“Restriction Period” means the period commencing on the date of the Award and
expiring on the date on which all restrictions thereon (including any delay in
delivery of Stock imposed for purposes of Section 409A) have lapsed and all
conditions to vesting of such Award have been satisfied.


“Section 16” means Section 16 of the Securities Exchange Act (or any successor
provision) and the regulations promulgated thereunder.


“Section 16 Participant” means an Eligible Person or Participant under the Plan
who is then subject to Section 16.


“Section 162(m)” means Section 162(m) of the Code (or any successor provision)
and the regulations and other guidance promulgated thereunder.


“Section 409A” means Section 409A of the Code (or any successor provision) and
the regulations and other guidance promulgated thereunder.


“Significant Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 80% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.


“Stock” means the Common Shares, $1.00 par value per share, of the Company.


“Stock Appreciation Right” means rights granted pursuant to Section 9.


“Stock Option” or “Option” means any option to purchase shares of Stock granted
pursuant to Section 8.


“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.


“Taxes” means, collectively, any federal, state, local or foreign withholding
taxes due.
    
“Time-Based Award” means any Award that by the terms of the related Award
Agreement is subject to vesting if the Participant remains employed by the
Company or one of its Subsidiaries or Affiliates for a specified time period
determined by or under the direction of the Committee and specified in the
related Award Agreement, or earlier if the Committee so determines at the time
of grant, including under circumstances in which the Participant’s Qualified
Retirement Eligibility Date precedes the grant date or occurs during the
Restriction Period, provided all other conditions to vesting have been met.


“Vesting Date” means the date on which the conditions to vesting of an Award
Installment are satisfied and such Award Installment vests.


SECTION 2. Administration.


(a)    The Plan shall be administered by the Committee. The Committee shall
consist of not less than two directors of the Company, all of whom shall be
Non-Employee Directors and Outside Directors; provided, however, that, if at any
time not all members are Non-Employee Directors and Outside Directors, all
actions taken by the Committee shall nonetheless be valid for all purposes other
than Section 162(m) of the Code or Section 16 of the Exchange Act, if
applicable. Because the provisions of this Plan are intended to ensure that no
transaction under this Plan is subject to (and all such transactions will be
exempt from) the short-swing recovery rules of Section 16(b) of the Exchange
Act, a subcommittee of the Board or the Committee shall be established subject
to such limitations as the Board deems appropriate to permit transactions
pursuant to this Plan to be exempt (pursuant to Rule 16b-3 promulgated under the
Exchange Act) from Section 16(b) of the Exchange Act. Committee members shall be
appointed by the Board and shall serve on the Committee at the pleasure of the
Board. The functions of the Committee specified in the Plan shall be exercised
by the Board if and to the extent that no Committee exists which has the
authority to so administer the Plan.


(b)    The Committee shall have full power to interpret and administer the Plan
and full authority to select the Eligible Persons to whom Awards will be granted
and to determine the type and amount of Awards to be granted to each Eligible
Person, the consideration, if any, to be paid for such Awards, the timing of
such Awards, the terms and conditions of Awards granted under the Plan and the
terms and conditions of the related Award Agreements which will be entered into
with Eligible Persons. As to the selection of and grant of Awards to Eligible
Persons who are not Section 16 Participants, the Committee shall have the power
to delegate its authority and responsibilities to members of the Company’s
management consistent with applicable law.


(c)    The Committee shall have the authority, from time to time, to: adopt,
alter, change and repeal such rules, regulations, guidelines and practices
governing the Plan as it shall deem advisable; to interpret the terms and
provisions of the Plan and any Award issued under the Plan (and any Award
Agreement relating thereto); and to direct employees of the Company or other
advisors to prepare such materials or perform such analyses as the Committee
deems necessary or appropriate; and otherwise to supervise the administration of
the Plan. The Committee may consult with the Company’s management and retain
consultants and advisors.


(d)Any interpretation and administration of the Plan by the Committee, and all
actions (including discretionary actions) and determinations of the Committee,
shall be final, binding and conclusive on the Company, its shareholders,
Subsidiaries, Affiliates, all Participants in the Plan, their respective legal
representatives, successors and assigns and all persons claiming under or
through any of them; provided, however, notwithstanding the foregoing or the
terms of any Award Agreement, following a Change in Control, any determination
as to whether “Cause,” “Good Reason” or a “Disqualifying Activity” (or any terms
of similar meaning applicable to an Award) exists shall be subject to de novo
review by a court, arbitrator or other dispute resolution body, as applicable,
in the event of a dispute.


(e)No member of the Board or of the Committee shall incur any liability for any
action taken or omitted, or any determination made, in good faith in connection
with the Plan.


SECTION 3. Stock Subject to the Plan.


(a)    Aggregate Stock Subject to the Plan. Subject to adjustment as provided in
Section 3(c) below, the total number of shares of Stock reserved and available
for issuance pursuant to Awards under the Plan is (i) thirteen million
(13,000,000), plus (ii) the number of shares remaining available for the
granting of awards under the 2010 Plan at December 31, 2018, minus 100,000
shares of Stock or such greater number of shares as the Committee may determine
prior to such date (which will remain in the 2010 Plan to satisfy dividend
equivalent rights on awards outstanding under the 2010 Plan on such date and
related to dividends and distributions to be paid after such date), plus (iii)
any shares of Stock that relate to awards granted under the 2010 Plan that are
outstanding as of December 31, 2018 and that subsequent to that date are
cancelled, expired, forfeited or otherwise not issued (to the extent of such
cancellation, expiration, forfeiture or lack of issuance). Any Stock issued
hereunder may consist, in whole or in part, of authorized and unissued shares or
treasury shares.


The actual or deemed reinvestment of dividends, other distributions or Dividend
Equivalents in additional Stock, Restricted Stock or Restricted Stock Units, as
applicable, shall only be permissible if, at the time of such actual or deemed
reinvestment, sufficient shares of Stock are available under this Section 3 for
such reinvestment (taking into account the then outstanding and previously
granted Awards, subject to Sections 3(b) and (c) below, including shares
reserved in accordance with Section 5(b)(v)). If an Award provides for the
reinvestment of Dividend Equivalents but Dividend Equivalents cannot be
reinvested in additional Stock, Restricted Stock or Restricted Stock Units, as
applicable, due to the operation of this Section 3(a), then the Committee may
determine alternative mechanism(s) to credit the value of those Dividend
Equivalents to the Participant or may discontinue the crediting of such Dividend
Equivalents on a prospective basis only.


(b)    Forfeiture or Termination of Awards or Stock. If all or any portion of an
Award granted hereunder is forfeited or otherwise terminates or expires without
the delivery of Stock, then the Stock that is subject to or reserved for the
portion of the Award that is forfeited, terminated or expired shall again be
available for issuance in connection with future Awards under the Plan as set
forth in Section 3(a), except to the extent the Participant who had been awarded
such forfeited, expired or terminated Award (or portion thereof) has theretofore
received a benefit of ownership with respect to the Stock covered by such Award
(or portion thereof). For purposes hereof, (i) a Participant shall not be deemed
to have received a benefit of ownership with respect to an Award by the exercise
of voting rights or the accumulation of dividends, other distributions or
Dividend Equivalents which are not realized due to the expiration, forfeiture or
termination of the related Award without delivery of such Stock to the
Participant, and (ii) a Participant shall be deemed to have received a benefit
of ownership with respect to any shares of Stock withheld to pay an Option
Exercise Price or strike price/base value or to satisfy applicable Taxes in
connection with an exercise or vesting of all or any portion of an Award. The
number of shares of Stock available for grant under the Plan shall not be
reduced by shares subject to Awards granted upon the assumption of or in
substitution for awards granted by a business or entity that is merged into or
acquired by (or whose assets are acquired by) the Company.


(c)    Adjustment. In the event of any merger, reorganization, consolidation,
recapitalization (including, without limitation, extraordinary cash dividends),
share dividend, share split, reverse share split, spin-off, stock rights
offering, liquidation, acquisition of property or shares, combination of shares
or other similar event affecting the Company, the Committee shall make such
substitution(s) or adjustment(s) as it deems appropriate and equitable to
prevent dilution or enlargement of rights of Participants under the Plan to: (i)
the aggregate number and kind of shares of Stock or other security(ies) reserved
for issuance under the Plan (including any shares of Stock currently authorized
by the 2010 Plan and that increase the authorized shares under the Plan pursuant
to Section 3(a)); (ii) the various maximum limitations on the number of shares
of Stock or Units that may be subject to Awards set forth in Section 3(d)
granted to any Participant during any calendar year or other period; (iii) the
number and kind of shares of Stock or other securities subject to then
outstanding Awards granted under the Plan; (iv) the Option Exercise Price of any
outstanding Stock Option and strike price/base value of any outstanding Stock
Appreciation Right; and (v) any vesting criteria (including Performance Goals)
applicable to any outstanding Award under the relevant Award Agreement;
provided, in each case, that no such adjustment authorized under this Section
3(c) shall be made to the extent that such adjustment would cause an Award to be
subject to adverse tax consequences to the Participant under Section 409A.
Notwithstanding the foregoing, the Committee may provide that the number of
shares of Stock with respect to any Award shall always be a whole number, and
for the payment of fractional shares to be paid out in cash. Any adjustment or
substitutions made under this Section 3(c) need not be the same for all
Participants.


(d)    Limitations on Awards. No Eligible Person may be granted Awards under the
Plan with respect to an aggregate of more than 1,500,000 shares of Stock
(subject to adjustment as provided in Section 3(c) hereof) during any calendar
year. In addition, no Eligible Person may be granted Options and Stock
Appreciation Rights with respect to an aggregate of more than 3,000,000 shares
of Stock (subject to adjustment as provided in Section 3(c) hereof) under the
Plan. Any dividends, other distributions or Dividend Equivalents that may be
payable with respect to an Award will be disregarded for purposes of determining
compliance with this Section 3(d). Subject to the preceding sentence, with
respect to Performance-Based Awards that stipulate a target number of Units or
shares and that may vest at, below or above such target, the maximum number of
shares of Stock issuable under such Award shall be used for purposes of
determining compliance with this Section 3(d).


SECTION 4. Eligibility.


Officers and other key employees of the Company and its Subsidiaries and of any
of its Affiliates that are designated by the Committee as a participating
employer under the Plan (but excluding members of the Committee and any other
person who serves only as a director) who are responsible for or contribute to
the management, growth or profitability of the business of the Company or its
Subsidiaries or Affiliates (“Eligible Persons”) are eligible to be granted
Awards under the Plan.


SECTION 5. Terms and Conditions Applicable to all Awards.


(a)    Grant. Subject to the terms and conditions of the Plan, Awards may be
awarded to Eligible Persons at any time and from time to time as determined by
the Committee. The Committee shall determine the Eligible Persons to whom, and
the time or times at which, grants of Awards will be made, the nature of each
Award, the number of shares of Stock, Restricted Stock Units or other interests
that are covered by or subject to such Award, the requirements for the vesting
of such Award and any other restrictions applicable thereto, and the other terms
and conditions of such Awards, in addition to those set forth in Section 5(b)
and in the following Sections that apply to each specific type of Award. In the
event of any inconsistency between this Section 5 and any of the following
Sections that apply to a specific type of Award, the provisions of the Section
applying to that specific type of Award will control.


(b)    Terms and Conditions. Awards made under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable:


(i)    The purchase price for the Award, if any, shall be determined by the
Committee at the time of grant.


(ii)    Awards must be accepted by executing the related Award Agreement,
delivering an executed copy of such Award Agreement to the Company and paying
whatever price (if any) is required. An Eligible Person who receives an Award
shall not have any rights with respect to such Award unless and until such
Eligible Person has executed and delivered to the Company the applicable Award
Agreement, in the form approved from time to time by the Committee, and has
otherwise complied with the applicable terms and conditions of such Award
Agreement. In the Company’s discretion, the execution and delivery of such Award
Agreement may be accomplished electronically or by other legally acceptable
means.


(iii)     An Eligible Person may be granted a Time-Based Award or a
Performance-Based Award, or a combination thereof. The Committee may provide for
the lapse of the restrictions and conditions to vesting in Award Installments,
as set forth in the related Award Agreement. The terms and conditions of Awards
need not be the same with respect to each Participant.


(iv)    Notwithstanding anything to the contrary contained herein, the Committee
may reduce the amount of, or eliminate in full, the amount of Stock, Units or
other interests that are subject to any Performance-Based Award at, or at any
time prior to, the Committee’s certification of the vesting of such Award. The
Committee may treat individual Participants differently for these purposes. Any
such determination by the Committee shall be final and binding on each
Participant who is affected thereby.


(v)    Performance-Based Awards will vest and all restrictions thereon will
terminate upon the certification by the Committee of the achievement of the
specified Performance Goals, provided all other conditions to vesting have been
met. In the Committee’s discretion, Performance-Based Awards may (A) stipulate
that an Award will vest only in its entirety upon the satisfaction of the
specified Performance Goals, (B) stipulate a portion of the Award that will vest
either in whole or in part, depending on the level of achievement in comparison
to the specified Performance Goals, pursuant to a formula, calculation or other
objective mechanism approved by the Committee at the time of the Award, or (C)
stipulate a target number of shares of Stock or Units (the “Target”) that may
vest in part, in whole or up to a specified multiple of the Target, depending on
the level of achievement in comparison to the specified Performance Goals
pursuant to a formula, calculation or other objective mechanism approved by the
Committee at the time of the Award. In the case of any Award authorized under
clause (C) of the previous sentence, a number of shares of Stock equal to the
maximum possible number of shares of Stock that may be delivered to the
Participant under such Award will be reserved by the Company until such time as
the applicable multiple of the Target has been determined by the Committee, even
if the certification of achievement of results does not occur at that time due
to additional Performance Goals that must be met prior to vesting, or if the
actual exercise, vesting or delivery of Stock does not occur at that time due to
any delay in delivery imposed for purposes of Section 409A. If, or to the extent
that, Performance-Based Awards do not vest under the applicable Performance
Goals on or before the Expiration Date established by the Committee for such
Award, such Award will be forfeited automatically.


(vi)    Subject to the provisions of this Plan and the related Award Agreement,
during the Restriction Period, the Participant who has received such Award shall
not be permitted to sell, transfer, pledge, assign or otherwise encumber such
Award or the Stock, Units or other interests which are subject to such Award,
other than by will or by the laws of descent and distribution.


(vii)    Any Participant who is then eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan or any other deferral plan
hereafter adopted or maintained by the Company (in each case, a “Deferral Plan”)
may elect to defer each Award granted to him or her under this Plan, subject to
and in accordance with the terms of the applicable Deferral Plan and in
compliance with the requirements of Section 409A.


SECTION 6. Restricted Stock Units.


(a)    Grant. Subject to the terms and conditions of the Plan, Restricted Stock
Units may be awarded to Eligible Persons at any time and from time to time as
shall be determined by the Committee.


(b)    Terms and Conditions. In addition to the terms and conditions set forth
in Section 5, Restricted Stock Units awarded under the Plan shall be subject to
the following terms and conditions and any Award Agreement providing for the
grant of Restricted Stock Units shall contain such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable:


(i)    No instruments or certificates evidencing such Units will be issued, but
record thereof will be maintained by the Company or its designee.


(ii)    The Participant shall not have the right to vote the shares of Stock
represented by the Restricted Stock Units prior to the vesting of such Units and
the delivery of any shares of Stock due in respect of such vesting event.


(iii)    The Participant shall not have the right to receive any dividends,
other distributions or Dividend Equivalents, as applicable, in respect of the
shares of Stock represented by the Restricted Stock Units prior to the delivery
of such shares of Stock. At the discretion of the Committee determined at the
time of the Award, subject to the provisions of Section 3(a) of the Plan, the
Participant may be credited with Dividend Equivalents with respect to each
dividend or other distribution for which a record date occurs during the
Restriction Period and for the payment of such Dividend Equivalents in cash or
the reinvestment of such Dividend Equivalents in additional Units. ). The
Committee may provide that any dividends, other distributions or Dividend
Equivalents, whether payable in cash or shares of Stock, shall not be paid or
distributed immediately, but shall remain subject to all the terms and
conditions regarding vesting, restrictions and forfeiture that apply to the
Restricted Stock Units to which such dividends, other distributions or Dividend
Equivalents relate.


(iv)    Upon the satisfaction of all conditions to vesting of, and the lapse of
the Restriction Period applicable to, all or part of an Award of Restricted
Stock Units, as set forth in this Plan and the applicable Award Agreement, (A)
the Company shall deliver to the Participant one share of Stock in exchange for
each such vested Restricted Stock Unit and any Restricted Stock Units relating
to the reinvestment of related Dividend Equivalents, and (B) the applicable
Restricted Stock Units shall be cancelled, and the shares of Stock so delivered
shall not be subject to any further restrictions or limitations pursuant to this
Plan. Unless determined otherwise by the Committee at any time prior to the
applicable delivery date, each fractional Restricted Stock Unit shall vest and
be settled in an equal fraction of a share of Stock.


SECTION 7. Restricted Stock.


(a)    Grant. Subject to the terms and conditions of the Plan, Restricted Stock
may be awarded to Eligible Persons at any time and from time to time as shall be
determined by the Committee.


(b)    Terms and Conditions. In addition to the terms and conditions set forth
in Section 5, Restricted Stock awarded under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable:


(i)    The purchase price for shares of Restricted Stock shall be determined by
the Committee at the time of grant and may be equal to their par value or zero.


(ii)    Each Participant receiving a Restricted Stock Award shall be issued a
stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such Participant, and shall bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Award. The stock certificate evidencing such shares of
Restricted Stock shall be held in custody by the Company, or its designee, until
the conditions to the vesting of such Award have been satisfied and all other
restrictions thereon shall have lapsed. Notwithstanding the foregoing, in the
discretion of the Company, any shares of Restricted Stock awarded to any
Eligible Person may be issued and held in book entry form. In such event, no
stock certificates evidencing such shares will be issued and the applicable
restrictions will be noted in the records of the Company’s transfer agent and in
the book entry system.


(iii)    As a condition of any Restricted Stock Award, the Participant shall
deliver to the Company a stock power, endorsed in blank, relating to the Stock
covered by such Award, or make such other arrangements with respect thereto as
the Committee may require.


(iv)    Except as provided otherwise in the Plan or the applicable Award
Agreement, the Participant shall have, with respect to the shares of Restricted
Stock awarded, all of the rights of a shareholder of the Company, including the
right to vote the Stock and the right to receive any dividends or other
distributions (in the form of cash or Dividend Equivalents). The Committee may
provide that any dividends, other distributions or Dividend Equivalents, whether
payable in cash or shares of Stock, shall not be paid or distributed
immediately, but shall remain subject to all the terms and conditions regarding
vesting, restrictions and forfeiture that apply to the shares of Restricted
Stock to which such dividends, other distributions or Dividend Equivalents
relate.


SECTION 8.    Stock Options.


(a)    Grant. Subject to the terms and conditions of the Plan, Stock Options may
be granted to Eligible Persons at any time and from time to time, as shall be
determined by the Committee. Stock Options granted under the Plan may be either
of two types, which shall be indicated in the related Award Agreement: Incentive
Stock Options or Non-Qualified Stock Options. Subject to Section 8(c) hereof,
the Committee shall have the authority to grant to any Eligible Person Incentive
Stock Options, Non-Qualified Stock Options or a combination thereof.


(b)    Terms and Conditions. In addition to the terms and conditions set forth
in Section 5, Stock Options granted under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:


(i)    The Option Exercise Price per share of Stock purchasable under a
Non-Qualified Stock Option shall be determined by the Committee at the time of
grant and shall not be less than 100% of the Fair Market Value of the Stock on
the date of grant. The Option Exercise Price per share of Stock purchasable
under an Incentive Stock Option shall be determined by the Committee at the time
of grant and shall be not less than 100% of the Fair Market Value of the Stock
at the date of grant (or 110% of the Fair Market Value of the Stock at the date
of grant in the case of an Eligible Person who at the date of grant owns shares
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or its parent or subsidiary corporations (as
determined under Section 424(d), (e) and (f) of the Code) (a “10%
Participant”)).


(ii)    The Option Term shall be determined by the Committee at the time of
grant and may not exceed ten (10) years from the date the Option is granted (or,
with respect to Incentive Stock Options, five (5) years in the case of a 10%
Participant).


(iii)    Stock Options shall be exercisable at such time or times, in one or
more installments, and subject to such terms and conditions (which may include,
without limitation, the achievement of one or more Performance Goals) as shall
be determined by the Committee at grant.


(iv)    Subject to whatever installment exercise provisions apply with respect
to such Stock Option, and any other conditions to vesting, Stock Options may be
exercised in whole or in part, at any time during the Option Term, by giving to
the Company or its designee written or other appropriate notice of exercise
specifying the number of shares of Stock to be purchased. Such notice shall be
accompanied by payment in full of the Option Exercise Price of the shares of
Stock for which the Stock Option is exercised and Taxes due upon such exercise,
in cash or by check or by such other instrument or arrangement as the Committee
may approve at or after grant (which may, to the extent permitted by applicable
law, include payment through the delivery of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sales proceeds of shares
of Stock otherwise deliverable upon such exercise of the Option as is necessary
to pay the Option Exercise Price and Taxes due upon such exercise). Subject to
the following two sentences, unless otherwise determined by the Committee, at or
after grant, payment, in full or in part, of the Option Exercise Price of
Incentive Stock Options and Non-Qualified Stock Options and Taxes may be made in
the form of unrestricted Stock which is then owned by the Participant and which
has a value equal to the Fair Market Value equal to such Option Exercise Price
and Taxes. Notwithstanding the foregoing, the specific details of any such
delivery of Stock by a Section 16 Participant shall be approved in advance by
the Committee.


No Stock shall be issued pursuant to an exercise of an Option until full payment
of the Option Exercise Price and Taxes due on such exercise has been made
therefor. A Participant shall not have rights to dividends, other distributions
or Dividend Equivalents or any other rights of a shareholder with respect to any
Stock subject to an Option unless and until the Participant has given written
notice of exercise, has paid in full for such shares, has given, if requested,
the representation described in Section 14(a) and such shares have been issued
to the Participant.


(v)    All vested Stock Options shall be exercisable, during the Participant's
lifetime, only by the Participant or, subject to Section 8(c) and the terms of
the applicable Award Agreement, by the Participant's authorized legal
representative if the Participant is unable to exercise an Option as a result of
the Participant's Disability.


(c)    Incentive Stock Options. Notwithstanding Section 4, only employees of the
Company or a Subsidiary shall be eligible to receive Incentive Stock Options.
Notwithstanding Section 5(b)(vi), an Incentive Stock Option shall be exercisable
by (i) a Participant's authorized legal representative (if the Participant is
unable to exercise the Incentive Stock Option as a result of the Participant's
Disability) only if, and to the extent, permitted by Section 422 of the Code and
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder and (ii) by the Participant's estate, in the case of death, or
authorized legal representative, in the case of Disability, no later than 10
years from the date the Incentive Stock Option was granted (or 5 years in the
case of a 10% Participant) (in addition to any other restrictions or limitations
which may apply). Anything in the Plan to the contrary notwithstanding, no term
or provision of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify the Plan under Section 422 of
the Code, or, without the consent of the Participant(s) affected, to disqualify
any Incentive Stock Option under such Section 422 or any successor Section
thereto.




SECTION 9. Stock Appreciation Rights.


(a)    Grant. Stock Appreciation Rights may be granted alone, in addition to or
in tandem with other Awards granted under the Plan or cash awards made outside
of the Plan. In the case of an Award of Stock Appreciation Rights relating to an
Award of Non-Qualified Stock Options, such rights may be granted either at or
after the time of the grant of the related Non-Qualified Stock Options. In the
case of Incentive Stock Options, such rights may be granted in tandem with
Incentive Stock Options only at the time of the grant of such Incentive Stock
Options and exercised only when the Fair Market Value of the Stock subject to
the Incentive Stock Option exceeds its Option Exercise Price.


Stock Appreciation Rights issued in tandem with Stock Options ("Tandem SARs")
shall terminate and no longer be exercisable upon the termination or exercise of
the related Stock Option, subject to such provisions as the Committee may
specify at grant if a Stock Appreciation Right is granted with respect to less
than the full number of shares of Stock subject to the related Stock Option.


All vested Stock Appreciation Rights granted hereunder shall be exercised in
accordance with the procedures established by the Committee for such purpose.
Upon such exercise, the Participant shall be entitled to receive an amount
determined in the manner prescribed in Section 9(b)(ii) and the applicable Award
Agreement.


(b)    Terms and Conditions. In addition to the terms and conditions set forth
in Section 5, Stock Appreciation Rights granted under the Plan shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable:


(i)     Tandem SARs shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 8 and this Section 9, and Stock
Appreciation Rights granted separately ("Freestanding SARs") shall be
exercisable as the Committee shall determine.


(ii)    Upon the exercise of a Stock Appreciation Right, a Participant shall be
entitled to receive an amount in cash or shares of Stock, as determined by the
Committee at the time of grant, equal in value to the excess of the Fair Market
Value of one share of Stock on the date of exercise of the Stock Appreciation
Right over (A) the Option Exercise Price specified in the related Stock Option
in the case of Tandem SARs, which price shall be fixed no later than the date of
grant of the Tandem SARs, or (B) the price per share specified in the related
Award Agreement in the case of Freestanding SARs, which price shall be fixed at
the date of grant and shall be not less than the Fair Market Value of the Stock
on the date of grant, multiplied by the number of shares of Stock in respect of
which the Stock Appreciation Right shall have been exercised. The Committee
shall have the right to approve or refuse to approve any election by the
Participant to receive cash, in whole or in part, upon exercise of the Stock
Appreciation Right. When payment is to be made in Stock, the number of shares of
Stock to be paid shall be calculated on the basis of the Fair Market Value of
the Stock on the date of exercise. Notwithstanding the foregoing, the Committee
may unilaterally limit the appreciation in value of any Stock Appreciation Right
at any time prior to exercise.


(iii)    Upon the exercise of a Tandem SAR, the related Stock Option must also
be exercised at the same time.


(iv)    Stock Appreciation Rights shall be exercisable, during the Participant's
lifetime, only by the vested Participant or by the Participant's authorized
legal representative if the Participant is unable to exercise a Stock
Appreciation Right as a result of the Participant's Disability.


 
SECTION 10. Termination of Employment; Disqualifying Activity.


(a)    Termination of Employment. Unless otherwise determined by the Committee
at or after the time of grant of an Award, upon a termination of a Participant’s
employment, all outstanding Awards held by such Participant, whether then vested
or unvested, shall be terminated and forfeited automatically. Subject to Section
10(b), the Committee may provide for exceptions to this general rule with
respect to any Award, including in the case of a Participant’s death, Disability
or Qualified Retirement.


(b)    Disqualifying Activity. If the Committee determines that the Participant
has engaged or is engaging in any Disqualifying Activity, then:
(i)     if the Vesting Date of any Award Installment under an Award then held by
the Participant is scheduled to occur after the date of the Committee’s
determination that the Participant has engaged in a Disqualifying Activity (or
with respect to vested Stock Options and Stock Appreciation Rights, such Award
Installment has not been exercised by the Participant), then each such Award
Installment shall terminate immediately upon the date of the Committee’s
determination, and all related Awards (and rights to shares of Stock, Units,
Stock Options, Stock Appreciation Rights or Dividend Equivalents thereunder)
shall be forfeited automatically at that time; and
(ii)     if the Vesting Date of any Award Installment occurred (or with respect
to vested Stock Options and Stock Appreciation Rights, such Award Installment
was exercised by the Participant) after the Disqualification Date but prior to
the date of the Committee’s determination with respect thereto, such Award
Installment shall be deemed to have automatically terminated and forfeited as of
the Disqualification Date. Accordingly, promptly upon the Company’s demand, the
Participant shall transfer or pay to the Company all shares of Stock (or, if
such Stock has been sold or otherwise transferred by the Participant, an
equivalent number of shares of Stock or, at the Company’s election, the value
thereof as of the applicable Vesting Date or exercise date) or other proceeds
received or deferred by the Participant in connection with such vesting (or
exercise) event(s), and the Participant will be entitled to no consideration in
connection therewith. If such shares of Stock or other proceeds are not
transferred or paid to the Company promptly upon such demand, then the Company
will have the right to recover from the Participant all such shares or other
proceeds, plus the costs and expenses incurred by the Company in recovering such
shares or other proceeds from the Participant and enforcing its rights
hereunder, including, without limitation, reasonable attorneys’ fees and court
costs, plus interest at the rate of eight percent (8%) per annum or, if lower,
the highest rate permitted by law, calculated from the applicable Vesting Date
(or exercise date).
Any determination by the Committee hereunder, which may act upon the
recommendation of the Chief Executive Officer or other senior officer of the
Company, that the Participant has engaged or is engaging in any Disqualifying
Activity, and as to the Disqualification Date, shall be final and conclusive.
SECTION 11. Change In Control Provisions.
Unless otherwise provided in the applicable Award Agreement, and subject to
Section 3(c), notwithstanding any other provision of this Plan to the contrary,
upon a Change in Control, the following provisions shall apply with respect to
all Awards outstanding immediately prior to a Change in Control:
(a)    Alternative Awards. No cancellation, acceleration of exercisability or
vesting, lapse of any Restriction Period or settlement or other payment shall
occur with respect to any outstanding Award upon a Change in Control if the
Committee reasonably determines, in good faith, prior to the Change in Control,
that such outstanding Awards shall be honored or assumed, or new rights
substituted therefor (such honored, assumed, or substituted Award being
hereinafter referred to as an “Alternative Award”) by the Company or the New
Company, as applicable, provided that any Alternative Award must:
(i) provide for rights, terms and conditions that are substantially identical
to, and not less favorable than, the rights, terms and conditions applicable
under the Award being substituted for the Alternative Award, including, but not
limited to, an identical or better exercise or vesting schedule;
(ii) have substantially equivalent economic value to such Award (determined at
the time of the Change in Control by the Committee in its good faith, sole
discretion);
(iii) have terms and conditions which provide that if the Participant’s
employment or service is involuntarily terminated without Cause by the Company
or the New Company, as applicable, or constructively terminated for Good Reason
by the Participant, any conditions on a Participant’s rights under, or any
restrictions on transfer or exercisability applicable to, each such Alternative
Award shall be waived or shall lapse, as the case may be, consistent with the
provisions of Section 11(c) below; and
(v) not subject the Participant to the assessment of taxes or penalties under
Section 409A.
Subject to clause (v) above, with respect to any Alternative Award for a
Performance-Based Award, the Committee will have the discretion to provide in
the Alternative Award (x) for the same Performance Goals as in the original
Award Agreement, (y) for different Performance Goals than are in the original
Award Agreement, or (z) that the Performance Goals in the original Award
Agreement shall be considered to be achieved and to determine at what level they
shall be deemed to have been achieved (for example, at Target or at a multiple
of Target based on the level of achievement through the date of the Change in
Control) with the Award being converted into a Time-Based Award that will vest
at the end of the performance period stated in the original Award Agreement. The
determination whether the conditions of this Section 11(a) are satisfied shall
be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.
(b)    Accelerated Vesting and Payout. In the event Section 11(a) does not
apply, upon a Change in Control: (i) all outstanding Options and Stock
Appreciation Rights shall become vested and exercisable immediately prior to the
Change in Control; (ii) all outstanding unvested Restricted Stock and Restricted
Stock Unit Awards shall become vested immediately prior to the Change in
Control; and (iii) the Committee (as constituted prior to the Change in Control)
shall provide that in connection with the Change in Control (A) each Option and
Stock Appreciation Right shall be cancelled in exchange for an amount (payable
in accordance with the following sentence) equal to the excess, if any, of the
Fair Market Value of a share of Stock on the date of the Change in Control over
the Option Exercise Price for such Option or the base value/strike price
applicable to such Stock Appreciation Right and (B) each Restricted Stock and
Restricted Stock Unit Award shall be cancelled in exchange for an amount
(payable in accordance with the following sentence) equal to the Change in
Control Price multiplied by the number of shares of Stock covered by such Award,
with any Performance-Based Awards deemed to have been earned in full at the
higher of Target or a multiple of Target (determined by reference to the Award
Agreement) based on the level of achievement through the date of the Change in
Control, if such level of achievement is determinable by the Committee at the
time of the Change in Control. Payment of any amounts calculated in accordance
with this Section 11(b) shall be made in cash or, if determined by the Committee
(as constituted prior to the Change in Control), in shares of the stock of the
New Company having an aggregate fair market value (determined by such Committee
in good faith) equal to such amount or in a combination of such shares of stock
and cash. All amounts payable hereunder shall be payable in full, as soon as
reasonably practicable, but in no event later than 10 business days, following
the Change in Control.
(c)    Termination Following Change in Control. Notwithstanding the provisions
of subsection (a) above, if on the date of or during the twenty-four (24)-month
period following a Change in Control, either (a) the Company or the New Company,
as applicable, terminates the Participant’s employment other than for Cause, or
(b) the Participant terminates his or her employment for Good Reason (as stated
in a written notice to the Company or the New Company, as applicable, which must
be provided within 30 days after the occurrence of the event(s) giving rise to
such Good Reason, and must set forth such Good Reason in reasonable detail and
the expected date of termination, which shall be not more than 30 days after the
date of such notice), and the Company or the New Company, as applicable, fails
to cure the event(s) giving rise to the claim of Good Reason within such 30-day
period, then upon the occurrence of such termination, (A) all outstanding
Options and Stock Appreciation Rights held by such Participant shall become
vested and exercisable immediately upon such termination and (B) all outstanding
unvested Restricted Stock and Restricted Stock Unit Awards shall become vested
immediately upon such termination. For purposes of this Section 11(d), with
respect to any Performance-Based Awards, such Awards shall be considered to be
earned in full at the higher of Target (if applicable) or a multiple of Target
(determined by reference to the Award Agreement) based on the level of
achievement as of the date of the termination, if such level of achievement is
determinable at the time of the termination.


(d)    Section 409A. Notwithstanding the foregoing provisions of Section 11, in
connection with the payment to a Participant of any Award Installment subject to
Section 409A, solely to the extent that any Award Installment has been deferred
pursuant to the terms of the Company’s Executive Deferred Compensation Plan as
currently in effect or as hereinafter amended (or any successor or similar
deferral plan), Sections 11(a), (b) and (c) hereof shall have no effect on the
payment date(s) or form(s) of payment of such Award Installment pursuant to such
deferred compensation plan (and any elections made by such Participant pursuant
to such plan).


SECTION 12. Amendments and Termination.


(a)    The Board or the Committee (if permitted by applicable law), at any time,
may amend, supplement, alter or discontinue the Plan, but, except as otherwise
expressly provided in the Plan (including Sections 3 and 11), no such amendment,
supplement, alteration or discontinuation shall be made which would impair the
rights of a Participant under an Award theretofore granted, without the
Participant's consent. The Company shall submit to the shareholders of the
Company for their approval any amendments to the Plan which are required to be
approved by shareholders by the rules and regulations of any governmental
authority or any stock exchange upon which the Stock is then traded or by
Section 162(m).


(a)Subject to changes in law or other legal requirements that would permit
otherwise, the Plan may not be amended without the approval of the shareholders,
to (i) increase the total number of shares of Stock that may be issued under the
Plan or to any Participant during any calendar year (except for adjustments
pursuant to Section 3(c)), (ii) permit the granting of Stock Options or Stock
Appreciation Rights with an exercise price lower than those specified in Section
8(b)(i) and 9(b)(ii) (except for adjustments pursuant to Section 11(a), if
applicable), (iii) modify the Plan’s eligibility requirements, (iv) change the
Performance Goals as defined in Section 1(b) (except for adjustments permitted
under Section 3(c)), or (v) increase the total number of shares of Stock that
may be the subject of Stock Options and Stock Appreciation Rights granted to any
Eligible Person under Section 3(d) (except for adjustments pursuant to Section
3(c)).


(c)    Subject to Sections 3(c), 11and 12(d), as applicable, the Committee, at
any time, may amend the terms of any outstanding Award, but, except as otherwise
expressly provided by the Plan, no such amendment shall be made which would: (i)
impair the rights of a Participant under an Award theretofore granted, without
the Participant's consent; or (ii) make the applicable exemptions provided by
Rule 16b-3 under the Exchange Act unavailable to any Section 16 Participant with
respect to an Award heretofore granted without the Participant's consent;
provided, however, that in no event shall any such amendment be made with
respect to any Award which is subject to the restrictions on deferred
compensation under Section 409A, if such amendment would cause such Award to be
subject to adverse tax consequences to the Participant under Section 409A.


(d)    Except for adjustments pursuant to Section 3(c), in no event may any
Stock Option or Stock Appreciation Right granted under the Plan be amended to
decrease the Option Exercise Price or strike price/base value thereof, as the
case may be, or be cancelled (i) in exchange for a cash payment exceeding the
excess (if any) of the Fair Market Value of shares covered by such Stock Option
or Stock Appreciation Right over the corresponding exercise price or strike
price/base value for such Award or (ii) in conjunction with the grant of any new
Stock Option or Stock Appreciation Right or other Award with a lower Option
Exercise Price or strike price/base value, as the case may be, or otherwise be
subject to any action that would be treated under the rules of the New York
Stock Exchange (or such other exchange upon which the Stock may be listed at
that time) as a “repricing” of such Stock Option or Stock Appreciation Right,
unless such amendment, cancellation or action is approved by the Company’s
shareholders.


(e)    Subject to the above provisions, the Board and the Committee shall have
all necessary authority to amend the Plan and Award Agreements to take into
account changes in applicable securities and tax laws and accounting rules, as
well as other developments.




SECTION 13. Unfunded Status of Plan.


The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.




SECTION 14. General Provisions.




(a)    The Committee may require each Participant acquiring Stock pursuant to an
Award under the Plan to represent to and agree with the Company in writing that
the Participant is acquiring the Stock without a view to distribution thereof.
Any certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.




All shares of Stock or other securities issued under the Plan shall be subject
to such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock is then listed,
and any applicable federal or state securities laws (including the Company’s
Insider Trading Policy, if applicable), and the Committee may cause a legend or
legends to be placed on any certificates for such shares to make appropriate
reference to such restrictions or to cause such restrictions to be noted in the
records of the Company’s stock transfer agent and any applicable book entry
system.


(b)    Nothing contained in this Plan shall prevent the Board or the Committee
from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.


(c)    Neither the adoption of the Plan, nor its operation, nor any document
describing, implementing or referring to the Plan, or any part thereof, shall
confer upon any Participant under the Plan any right to continue in the employ,
or as a director, of the Company or any Subsidiary or Affiliate, or shall in any
way affect the right and power of the Company or any Subsidiary or Affiliate to
terminate the employment, or service as a director, or change the job title,
duties, authority, position or compensation of any Participant in the Plan at
any time with or without assigning a reason therefor, to the same extent as the
Company or any Subsidiary or Affiliate might have done if the Plan had not been
adopted.


(d)    For purposes of this Plan, a transfer of the employment of a Participant
between the Company and any of its Subsidiaries or Affiliates, or between such
Subsidiaries or Affiliates, shall not be deemed a termination of employment or
adversely affect or enlarge the rights of any Participant under this Plan or
with respect to any Award.




(e)    No later than the date as of which an amount relating to any Award under
the Plan first becomes taxable, the Participant shall pay to the Company, or
make arrangements satisfactory to the Committee regarding the payment of, at
least the minimum Taxes and other items of any kind required by law to be
withheld with respect to such amount. Subject to the following sentence and such
rules and procedures as the Committee may determine from time to time, unless
otherwise determined by the Committee, minimum Taxes may be settled with Stock,
including, without limitation, unrestricted Stock previously owned by the
Participant or that would otherwise be delivered to or purchased by the
Participant in connection with the Award that gives rise to the withholding
requirement. Notwithstanding the foregoing, any election by a Section 16
Participant to settle such tax withholding obligation with Stock that is
previously owned by the Participant shall be subject to prior approval by the
Committee. The obligations of the Company under the Plan shall be conditioned on
such payment or arrangements and the Company and its Subsidiaries and Affiliates
to the extent permitted by law shall have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.


(f)    The Plan, all Awards made and all actions taken thereunder and any
agreements relating thereto, shall be governed by and construed in accordance
with the laws of the State of Ohio applicable to contracts made and performed
wholly within such state by residents thereof.


(g)    In the event any Award is transferred or assigned pursuant to a court
order, such transfer or assignment shall be without liability to the Company and
the Company shall have the right to offset against such Award any expenses
(including attorneys’ fees) incurred by the Company in connection with such
transfer or assignment.


(h)    The following provisions shall apply to Awards, as applicable, in
addition to any similar provisions required to apply to Awards under applicable
law and the rules of any national securities exchange on which shares of Stock
are traded:


(i)    If (A) a Performance-Based Award granted to any executive officer shall
vest hereunder on the basis of the achievement of certain financial or operating
results as specified by the Committee (which includes, for purposes hereof, all
of the Performance Goals that are available to the Committee under this Plan),
(B) those financial or operating results were incorrect and were subsequently
the subject of a restatement by the Company within three (3) years after the
date of vesting, and (C) the vesting event would not have occurred as to some or
all of such shares if the actual financial or operating results had been known
as of the date of vesting, then the Company shall have the right of recoupment
from the executive officer who received such shares of Stock upon or after such
vesting or who elected to defer such shares at vesting. The Company will have
this right of recoupment whether or not the executive officer in question was at
fault or responsible in any way in causing such restatement. In such
circumstances, the Company will have the right to adjust and amend the terms of
all outstanding Stock Options as may be appropriate, and to recover from each
executive officer, and each such executive officer will refund to the Company
promptly on demand, at the Company’s discretion, either (X) the number of shares
of Stock that vested (or that were subject to Stock Options that vested and were
thereafter exercised), were delivered or were deferred (as applicable) upon or
after such vesting based on the incorrect operating or financial results, (Y)
the dollar equivalent of such number of Shares as of the date of such vesting,
without interest, or (Z) the value that was paid to or earned by the executive
officer, as applicable, at or after the time of vesting or upon the exercise of
rights pursuant to any such vested Award, without interest. Such recovery, at
the Committee’s discretion, may be made by lump sum payment, installment
payments, credits against unvested Awards made hereunder, credits against future
bonus or other incentive payments or awards, or other appropriate mechanism.


(ii)     If any recipient of an Award engaged in fraud or other misconduct (as
determined by the Committee or the Board) resulting, in whole or in part, in a
restatement of the financial or operating results used to determine the vesting
of a Performance-Based Award hereunder, the Company will have the right to
recoup from such individual, and such individual will transfer or pay to the
Company promptly upon demand, in the Company’s discretion, either (A) the number
of shares of Stock that vested (or that were subject to Stock Options that
vested and were thereafter exercised), were delivered or were deferred (as
applicable) upon or after such vesting based on the incorrect operating or
financial results, (B) the dollar equivalent of such number of shares determined
as of the date of such vesting, or (C) the value that was paid to or earned by
such individual, as applicable, at or after the time of vesting or upon the
exercise of rights pursuant to any such vested Award, and in the case of (B) and
(C) plus interest at the rate of eight percent (8%) per annum or, if lower, the
highest rate permitted by law, calculated from such vesting date. The Company
further shall have the right to terminate and cancel any and all Awards
previously made to such individual at any time hereunder that are then unvested
or, if applicable, that have vested but have not then been exercised, and to
recover from such individual the Company’s costs and expenses incurred in
connection with recovering such Shares or funds from such individual and
enforcing its rights under this subsection (ii), including, without limitation,
reasonable attorneys’ fees and court costs. There shall be no time limit on the
Company’s right to recover such amounts under this subsection (ii), except as
otherwise provided by applicable law.


(iii) The rights contained in this subsection (h) shall be in addition to, and
shall not limit, any other rights or remedies that the Company may have under
this Plan or under any applicable law or regulation.
    
(i)    The Plan is intended to comply with the requirements of Section 409A or
an exemption or exclusion therefrom and, with respect to Awards and amounts that
are subject to Section 409A, it is intended that the Plan be administered in all
respects in accordance with Section 409A. Accordingly, any action taken under
the Plan, including any acceleration or conversion under Section 11, shall be
made in compliance with Section 409A. Notwithstanding anything to the contrary
contained herein, no Option or Stock Appreciation Right granted under the Plan
shall contain any feature for the deferral of compensation. Each payment under
any Award that constitutes non-qualified deferred compensation subject to
section 409A shall be treated as a “separate payment” for purposes of Section
409A. In no event may a Participant, directly or indirectly, designate the
calendar year of any payment to be made under any Award that constitutes
non-qualified deferred compensation subject to Section 409A. Notwithstanding any
other provision of the Plan or any Award Agreement to the contrary, in the event
that a Participant is a “specified employee” within the meaning of Section 409A
(as determined in accordance with the methodology established by the
Corporation), amounts that constitute “non-qualified deferred compensation”
within the meaning of Section 409A that would otherwise be payable during the
six (6) month period immediately following a Participant’s termination of
employment with the Company and its Subsidiaries and Affiliates by reason of
such termination shall instead be paid or provided on the first business day of
the 7th month following the month in which the Participant’s termination occurs.
If the Participant dies following any termination of employment with the Company
and its Subsidiaries and Affiliates and prior to the payment of any amounts
delayed on account of Section 409A, such amounts shall be paid to the personal
representative of the Participant’s estate within thirty (30) days following the
date of the Participant’s death (with the first date following the date of the
Participant’s death being the first day of such thirty (30)-day period).
Interest shall not accrue on such amounts during the period of delay. All
references in this Plan and any Award Agreement to a Participant’s
“termination”, “termination of employment”, “termination of service” and any
other similar terminology, shall be interpreted as requiring that a “separation
from service” within the meaning of Section 409A has occurred upon any such
referenced event.


(j)    The Company shall have the unrestricted right to set off against or
recover out of any delivery of shares of Stock (through withholding or cash
delivered) to any Participant under an Award Agreement any amounts owed by such
Participant to the Company or any of its Subsidiaries or Affiliates.




SECTION 15. Shareholder Approval; Effective Date of Plan.


The Plan was adopted by the Board on January 29, 2015 and is subject to approval
by the holders of the Company's outstanding Stock. The Plan will become
effective on the date of such approval (the “Plan Effective Date”).




SECTION 16. Term of Plan.


No Award shall be granted pursuant to the Plan on or after January 31, 2025, but
Awards granted prior to such date may extend beyond that date, subject to the
terms hereof and the applicable Award Agreement.





1